Name: 98/613/EC: Commission Decision of 21 October 1998 concerning a draft Decree of the Republic of Austria on the identification of genetically modified additives and flavourings used as food ingredients (notified under document number C(1998) 3158) (Only the German text is authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: food technology;  health;  marketing;  technology and technical regulations;  Europe
 Date Published: 1998-10-30

 Avis juridique important|31998D061398/613/EC: Commission Decision of 21 October 1998 concerning a draft Decree of the Republic of Austria on the identification of genetically modified additives and flavourings used as food ingredients (notified under document number C(1998) 3158) (Only the German text is authentic) (Text with EEA relevance) Official Journal L 291 , 30/10/1998 P. 0035 - 0036COMMISSION DECISION of 21 October 1998 concerning a draft Decree of the Republic of Austria on the identification of genetically modified additives and flavourings used as food ingredients (notified under document number C(1998) 3158) (Only the German text is authentic) (Text with EEA relevance) (98/613/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 79/112/EEC of 18 December 1978 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs for sale to the ultimate consumer (1), as last amended by Directive 97/4/EC of the European Parliament and of the Council (2), and in particular Articles 16 and 17 thereof,Whereas, in accordance with the procedure laid down in Article 16(2) of Directive 79/112/EEC, the Austrian authorities have notified the Commission of a draft Decree on the identification of additives and flavourings produced by genetic engineering;Whereas paragraph 2 of the draft Decree specifies that foodstuffs with additives or flavourings containing or produced from genetically modified organisms may not be marketed unless the labelling clearly states that such additives or flavourings have been modified by genetic engineering;Whereas, in accordance with Article 16(2) of Directive 79/112/EEC, the Commission has consulted the other Member States through the Standing Committee on Foodstuffs;Whereas, the Member States and the Commission have recognised that, as consumers are already informed about the presence of ingredients containing or produced from genetically modified organisms, it is important for them also to be informed about the use of additives or flavourings genetically modified or produced by genetic engineering;Whereas, therefore, it would be useful to make it compulsory for the labelling of the products concerned to carry a particular comment making it clear that the additives or flavourings used have been produced by genetic engineering, according to the same principles as applied to the labelling of ingredients containing or produced from genetically modified organisms;Whereas, however, such a measure applied unilaterally in Austria would be sure to hinder intra-Community trade;Whereas this finding has prompted the Commission to deliver a negative opinion in accordance with the second indent of Article 16(2) of Directive 79/112/EEC;Whereas the most satisfactory solution to the problem posed by the draft Austrian regulations will be to draw up a Community labelling provision; whereas the Commission will do all it can to reach a satisfactory solution such as this within the time period laid down in Article 1 of this Decision;Whereas it is therefore necessary to suspend any national initiative in this field for an appropriate period of time;Whereas the measures provided for in this Decision are in conformity with the opinion of the Standing Committee on Foodstuffs,HAS ADOPTED THIS DECISION:Article 1 The Republic of Austria is hereby required to suspend, for a period of 12 months from the date of notification of this Decision, the adoption of its draft Decree on labelling provisions to identify additives and flavourings containing or produced from genetically modified organisms and used as food ingredients.Article 2 This Decision is addressed to the Republic of Austria.Done at Brussels, 21 October 1998.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 33, 8. 2. 1979, p. 1.(2) OJ L 43, 14. 2. 1997, p. 21.